Citation Nr: 1146068	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-39 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for spondylosis of the lumbar spine at L5-S1 with degenerative disc disease of L4-L5 and L5-S1 with lumbar strain (lumbar spine disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from November 1943 to April 1945.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2009 rating decision in which the RO confirmed and continued the 20 percent disability rating for the Veteran's lumbar spine disability previously rated as hypertrophic arthritis of the lumbosacral spine upon deformity of spine with spondylolisthesis of the L5 and S1 vertebrae.  A notice of disagreement was filed in April 2010, a statement of the case was issued in September 2010, and a substantive appeal was received in September 2010. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a September 2010 VA Form 9, the Veteran checked the box indicating that he wanted a BVA hearing at a local VA Office.  On August 10, 2011, the Veteran was placed on the reserve docket for a Travel Board hearing scheduled to be held on August 24, 2001.  It is not clear, but it appears that he was not called up to appear.  Subsequently, in September 2011 response to an August 30, 2011 letter from the RO, the Veteran checked the box indicating that he wanted to waive his right to an in-person hearing and clarified that instead he desired a Board videoconference hearing.  Since the RO schedules Board videoconference hearings, a remand to the RO is warranted.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO should schedule the appellant for a Board videoconference hearing.  After the hearing is conducted, or in the event the appellant withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



